*462Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered May 8, 2002, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Showup procedures are permissible when, as here, they are conducted in close spatial and temporal proximity to the commission of the crime for the purpose of securing a prompt and reliable identification (see People v Duuvon, 77 NY2d 541, 543-544 [1991]; People v Jackson, 180 AD2d 756, 757 [1992]; People v Holder, 178 AD2d 436, 437 [1991]; People v Adams, 163 AD2d 318, 319 [1990]). Contrary to the defendant’s contention, his showup identification was not unduly suggestive because he was handcuffed and in the presence of uniformed police officers during the showup procedure (see People v Grassia, 195 AD2d 607 [1993]; People v Whitney, 158 AD2d 734 [1990]; People v Capehart, 151 AD2d 592, 592-593 [1989]; People v Dennis, 125 AD2d 325, 326 [1986]).
The trial court providently exercised its discretion in admitting into evidence a videotape of the crime scene (see People v Hill, 281 AD2d 917, 918 [2001]). In any event, in light of the overwhelming evidence of the defendant’s guilt, any error was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
Contrary to the defendant’s contentions, the fact that the sentence imposed was greater than that offered during plea negotiations is no indication that the defendant was punished for exercising his right to proceed to trial (see People v Carillo, 297 AD2d 288, 289 [2002]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). McGinity, J.P., Luciano, Schmidt and Rivera, JJ., concur.